FILE COPY
                 OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/15/2015                                                       COA No. 12-14-00190-CR
GHAFFER, ALMA MUNOZ             Tr. Ct. No. 005-86365-2013                          PD-0589-15
I have this day received and filed the Appellee's Petition for Discretionary Review.
[The Court requires ten copies of this document to be filed in this office within three
(3) days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of
the petition.]
                                                                            Abel Acosta, Clerk

                                                                                                             -n

                               12TH COURT OF APPEALS CLERK                      o

                               CATHY LUSK                                       5 (
                               1517 W. FRONT, ROOM 354                                   ^—         j>
                                                                                                         >   33
                               TYLER, TX 75701                                                           n   —l
                                                                                tf'rrC                   "S O
                                                                                *!<                      »   -n
                               * DELIVERED VIA E-MAIL *                                       Cfi
                                                                                op                       OT3
                                                                                mN '     i    '—

                                                                               '*    l
                                                                                    _]_                      u